 1   Robert C Weems (SBN 148156)
     Weems Law Offices
 2   769 Center Blvd., PMB 38
 3   Fairfax, CA 94930
     Ph: 415.881.7653
 4   Fx: 866.610.1430
     rcweems@weemslawoffices.com
 5          Attorney for Plaintiff
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10                                           SACRAMENTO DIVISION

11

12       TERESA DIANE DAVIS,                                   Civil No. 2:18-cv-02415-KJN
13                          Plaintiff,                         STIPULATION AND ORDER RE
                                                               MODIFICATION OF SCHEDULING
14             v.                                              ORDER [ECF NO. 5]
15       ANDEW M. SAUL, COMMISSIONER
         OF SOCIAL SECURITY,
16
                            Defendant.1
17

18

19           The parties hereby stipulate and agree this date of August 1, 2019, subject to the Court’s

20   approval and order, that there is good cause to modify the scheduling order, ECF No. 5, by

21   extending the deadlines therein by one month and that Plaintiff’s time to move for summary

22   judgment and/or remand be extended from August 5, 2019 to September 5, 2019, with all other

23   deadlines likewise extended.

24           This is the first extension of time requested. The good cause supporting this stipulation

25   includes, but is not limited to, plaintiff has suggested that supplementation of the administrative

26   record may be necessary or appropriate following counsel’s review of the record; the

27
     1
      Mr. Saul was sworn in as Commissioner of Social Security on June 17, 2019; he is substituted for Ms. Berryhill
28   pursuant to Fed.R.Civ.P., Rule 25(d). See, https://www.ssa.gov/agency/commissioner.html.
                                                               1
 1   Commissioner is considering such suggestion; and, the Commissioner’s determination will

 2   materially impact plaintiff’s motion.

 3
      WEEMS LAW OFFICES                             McGREGOR W. SCOTT,
 4                                                  United States Attorney
                                                    DEBORAH LEE STACHEL,
 5                                                  Regional Chief Counsel, Region IX,
                                                     Soc. Sec. Admin.
                                                    ELLINOR RAVENEL CODER,
 6                                                   Sp. Asst. U.S. Attorney
                                                    SATHYA OUM,
 7                                                  Asst. Regional Counsel,
                                                     Soc. Sec. Admin., Region IX
 8
      /s/Robert C. Weems                     By:    /s/ Sathya Oum
 9    Robert C. Weems,                              Sathya Oum,
      Attorney for Plaintiff                        Attorneys for Defendant
10

11    SO ORDERED. In addition, the
      Clerk of Court is directed to assign
12    a district judge to this action.

13

14   Dated: August 1, 2019

15

16

17
     davi.2415
18

19

20
21

22

23

24

25

26
27

28
                                                    2
